DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 9/21/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3, the specification is silent regarding a “pattern effect yarn.”
Claim 4, the specification is silent regarding a weft yarn not being a “pattern effect yarn.”

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is drawn to a carpet with woven surface relief. It is not clear what is being claimed. For example, it is not clear what structure(s) encompass “woven surface relief.” 
Claim 5, the phrase “said binding warps (1)” lacks antecedent basis because claim 1 only mentions “binding warps (2).” 
Claim 5, the phrase “said tension warps (2)” lacks antecedent basis because claim 1 only mentions “tension warps (1).” 
	Claim 8, the meaning of “length density” is unclear. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by USPN 3,999,940 to Freeman or, in the alternative, under 35 U.S.C. 103 as obvious over USPN 3,999,940 to Freeman in view of USPAP 2003/0232171 to Keith.
Claims 1 and 5, Freeman discloses carpet with woven surface relief, comprising at least a series of tension warps, a series of binding warps, said warps being interwoven with a series of weft yarns, wherein said carpet comprises an aspect side and a back side, and wherein a backing layer is adhered to said back side, characterized in that a ratio of a length of said binding warps to a length of said tension warps is greater than 1.60 (see entire document including column 2, line 50 through column 3, line 36, column 5, line 64 through column 6, line 31, and Figure 3). 

    PNG
    media_image1.png
    358
    680
    media_image1.png
    Greyscale



As illustrated above, Figure 3 of Freeman shows the claimed binding warp to tension warp length ratio and Freeman clearly discloses that the height of the pile may be varied (e.g. 3/8” to 2 ½”) as desired or required (column 3, lines 31-36). Therefore, Freeman either sufficiently teaches the claimed length ratio or it would have been obvious to one having ordinary skill in the art at the time the invention was made to vary the pile height, such as claimed, based on the desired or required carpet pile lushness and because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
In the event that it is shown that Freeman does not disclose the claimed embodiment with sufficient specificity, the invention is obvious further in view of Keith. For example, Freeman discloses that more than one backing may be present and that adhesive may be present to lock the pile yarns in position and to adhere the backing fabrics together (column 2, line 50 through column 3, line 36). Freeman does not appear to mention a specific backing layer thickness but Keith discloses that it is known in the art to construct pile carpet with one or more backing layer having a thickness in a range of between about 0.01 to about 0.19 inches (see entire document including [0057], [0059] and [0068]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the carpet with any suitable backing construction and/or thickness, as taught by Keith, to provide a backing that locks the pile yarns in position and adheres the backing fabrics together and because it is within the general skill of a worker in the art to select a known carpet construction on the basis of its suitability and desired characteristics.
Claim 2, the carpet comprises multiple tension warps and pile warp yarns over the surface of the fabric (column 2, line 50 through column 3, line 36, column 5, line 64 through column 6, line 31, and Figure 3).
Claim 3, said carpet comprises at least one weft yarn which weft yarn is a pattern effect yarn, selected from the group comprising a polyester chenille yarn, acrylic chenille yarn and/or a fancy yarn, selected from the group comprising a woollen yarn, a cotton yarn, a polyamide yarn, a boucle and/or a frise yarn (column 2, lines 50-68). 
Claim 4, the carpet comprises at least one weft yarn, which weft yarn is not a pattern effect yarn, selected from the group comprising cotton and a jute yarn (column 2, lines 50-68 and Figure 2).
Claim 6, the ratio of the length of said binding warps to the length of said tension warps may be less than 5.0 (Figure 3 and column 3, lines 31-36).
Claim 7, the weft yarns have a greater length density than a length density of said series of binding warps (Figure 3). 
Claim 8, a ratio of the length density of said weft yarns to the length density of said binding warps is greater than 1.5 (Figure 3). 
Claim 9, the backing may be a nonwoven, a knit or a fabric (column 2, lines 50-68). 
Claim 10, the backing layer may comprise a nonwoven made of PET, polyester or polypropylene (column 2, lines 50-68). 
Claim 11, the carpet comprises pile warp yarns wherein one or more pile warp yarns are dyed (Figure 3 and column 3, line 45 through column 4, line 11). Freeman does not specifically mention a spacedye pattern but the examiner takes official notice (now admitted prior art) that spacedye patterns are known and therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to dye the pile yarns in suitable color/pattern, such as claimed, because it is within the general skill of a worker in the art to select a known color/pattern on the basis of its suitability and desired characteristics for the intended application. 
Claim 12, the carpet comprises pile warp yarns, wherein the thickness of at least one pile warp yarn is at least 1.15 times than the thickness of at least one warp yarn (Figure 3). 
Claims 13-16, the carpet comprises surface pile warp yarns, wherein at least one pile warp yarn is comprised of wool (column 3, lines 22-30). Freeman does not appear to specifically mention at least one pile warp yarn comprising chenille but Freeman discloses that pile may be made of any fiber material including synthetic or man-made (column 3, lines 22-30). The examiner takes official notice (now admitted prior art) that it is known in the art to construct pile yarns with chenille. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the pile yarns from any suitable combination of materials and in any combination amount, such as claimed, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.

Response to Arguments
Applicant's arguments filed 9/21/2022 have been fully considered but they are not persuasive.
Regarding claim 8, the applicant asserts that warp length density is a well-known term of the art. Applicant’s argument is not persuasive because the applicant provides no evidence to support the statement or even an explanation of what the terms means. It is well settled that unsupported arguments are no substitute for objective evidence.  In re Pearson, 494 F.2d 1399, 1405, 181 USPQ 641, 646 (CCPA 1974).
Regarding the applied prior art rejections, the applicant asserts that Freeman fails to teach or suggest a ratio of length of binding warps to a length of tension warps of greater than 1.50. The examiner respectfully disagrees. As illustrated above, Figure 3 of Freeman shows the claimed features and Freeman clearly discloses that the height of the pile may be varied (e.g. 3/8” to 2 ½”) as desired or required (column 3, lines 31-36). Therefore, Freeman either sufficiently teaches the claimed length ratio or it would have been obvious to one having ordinary skill in the art at the time the invention was made to vary the pile height, such as claimed, based on the desired or required carpet pile lushness and because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541. The examiner can normally be reached Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789